 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DYLAN JAMES DOWNEY,

 9                             Plaintiff,                 Case No. C17-968-JCC-JPD

10          v.                                            ORDER GRANTING PARTIES’
                                                          STIPULATED MOTION AMENDING
11   STUART ANDREWS M.D., et al.,                         PRETRIAL SCHEDULE

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. The parties have filed a stipulated

15   motion to extend the discovery and dispositive motions deadlines. Dkt. 77. Finding good cause,

16   the Court GRANTS the parties’ stipulated motion, Dkt. 77, and ORDERS the parties to complete

17   discovery by February 28, 2019, and file dispositive motions by April 18, 2019. The Clerk is

18   directed to send copies of this order to the parties and to the Honorable John C. Coughenour.

19          Dated this 24th day of October, 2018.

20

21                                                A
                                                  JAMES P. DONOHUE
22                                                United States Magistrate Judge

23


     ORDER GRANTING PARTIES’
     STIPULATED MOTION AMENDING
     PRETRIAL SCHEDULE - 1
